Citation Nr: 1040526	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  08-32 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina



THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 percent 
for service-connected residuals of a left foot injury.

3.  Entitlement to a disability rating in excess of 10 percent 
for service-connected residuals of a right foot injury.

4.  Entitlement to a disability rating in excess of 10 percent 
for service-connected tinnitus.

5.  Entitlement to an earlier effective date prior to March 30, 
2001, for the assignment of separate 10 percent disability 
ratings for residuals of right and left foot injuries.

6.  Entitlement to a total evaluation based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to June 1983.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from September 2001, December 2003, and October 2006 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.

A hearing was held on May 24, 2010, in Winston-Salem, North, 
Carolina, before the undersigned Acting Veterans Law Judge, who 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The Board notes that, during the pendency of the Veteran's 
appeal, the United States Court of Appeals for Veterans Claims 
(Court) found that a claim for benefits for one psychiatric 
disability also encompasses benefits based on other psychiatric 
diagnoses and should be considered by the Board to be within the 
scope of the filed claim.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009).  Based on the evidence of record, and to afford the 
Veteran every consideration, the Board finds that his claim for 
PTSD also reasonably encompasses any other diagnosed psychiatric 
disabilities.  Therefore, the issue has been recharacterized as 
entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD).

The issues of entitlement to service connection for a psychiatric 
disorder, to increased evaluations for residuals of left and 
right foot injuries, to an earlier effective date for the 
assignment of separate 10 percent disability ratings for 
residuals of left and right foot injuries, and to TDIU will be 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained.

2.  The Veteran's service-connected tinnitus is assigned a 10 
percent rating, which is the maximum rating authorized under 
Diagnostic Code (DC) 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 
6260 (2009); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

The Board notes that the U.S. Court of Appeals for Veterans 
Claims has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and assist do not apply to a 
claim if the resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In the instant case, the facts are not in dispute.  Resolution of 
the Veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability ratings 
for tinnitus.  As will be discussed below, the Board finds that 
the Veteran is already receiving the maximum disability rating 
available for tinnitus under the applicable rating criteria.  
Therefore, because no reasonable possibility exists that any 
notice or assistance would aid the Veteran in substantiating his 
claim, any deficiencies of notice or assistance that may exist 
would be harmless.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 
15 Vet. App. 362, 368 (2001) (stating that compliance with the 
VCAA is not required if no reasonable possibility exists that any 
notice or assistance would aid the appellant in substantiating 
the claim).
Law and Analysis

The Veteran contends that he is entitled to an increased 
evaluation for tinnitus because the disorder is more severe than 
the current evaluation reflects.  He believes that he is entitled 
to separate 10 percent ratings for each ear.  The RO has denied 
the Veteran's claim because a 10 percent disability rating is the 
maximum allowable under DC 6260.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service. The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
"present level" of the veteran's disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where VA's adjudication of an increased rating claim is lengthy, 
a claimant may experience multiple distinct degrees of disability 
that would result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
on that claim is made.  Thus, VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of severity 
throughout the entire time period the increased rating claim has 
been pending. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA practice 
that only a single 10 percent evaluation is assigned for 
tinnitus, whether the sound is perceived as being in one ear, 
both ears, or in the head. 38 C.F.R. § 4.87, Diagnostic Code 
6260, note 2 (2009).

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court reversed 
a Board decision that found that, under pre-June 2003 
regulations, no more than a single 10-percent rating could be 
provided for tinnitus, whether perceived as bilateral or 
unilateral.  The Court held that pre-1999 and pre-June 23, 2003, 
versions of Diagnostic Code 6260 required that VA assign dual 10-
percent ratings for "bilateral" tinnitus where it was perceived 
as affecting both ears.

VA appealed the Court's decision in Smith to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  The 
Federal Circuit reversed the Veterans Court's decision in Smith 
and affirmed VA's long-standing interpretation of Diagnostic Code 
6260 as authorizing only a single 10-percent rating for tinnitus, 
whether perceived as unilateral or bilateral. Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006).  Citing Supreme Court precedent, 
the Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by the 
courts as long as that interpretation was not plainly erroneous 
or inconsistent with the regulations. Id.  Finding that there was 
a lack of evidence in the record suggesting that VA's 
interpretation of Diagnostic Code 6260 was plainly erroneous or 
inconsistent with the regulations, the Federal Circuit concluded 
that the Court erred in not deferring to VA's interpretation.

In view of the foregoing, the Board concludes that Diagnostic 
Code 6260 precludes an evaluation in excess of a single 10 
percent for tinnitus.  Therefore, the Veteran's claim for an 
increased evaluation for his service-connected tinnitus must be 
denied under both the new and old versions of the regulation.  As 
the disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack of 
entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Finally, in reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations have 
been considered, whether or not they were raised by the Veteran.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, 
the Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1).  

Generally, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  An extraschedular disability rating is warranted 
based upon a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

During an earlier claim, the Veteran submitted his written 
contentions that he was unable to be around loud noises and that 
his left ear rang most of the time causing him severe pain.  He 
further stated that his ear rang for a week at a time, causing a 
loss of hearing, migraines, and a loss of balance.  He stated 
that no one wanted to hire someone who could not be around any 
noise and felt that his service-connected disabilities kept him 
from acquiring a job.  Further, at a VA audiological examination 
conducted that same month the Veteran stated that he was unable 
to hear when his bilateral tinnitus occurred and that the 
condition had resulted in his not being able to work 
approximately 10 days per year.  The examiner did not comment on 
the severity of the Veteran's tinnitus.

A July 2005 Social Security Administration decision indicates 
that the Veteran was awarded disability benefits based on severe 
impairments, including back compression, neck pain, bilateral 
foot pain, degenerative disc disease, hip pain, and hearing 
impairment.  The Board notes that service connection has not been 
granted for the Veteran's bilateral hearing loss.

Initially, the Board finds that the Veteran's disability picture 
is not so unusual or exceptional in nature to render the current 
rating inadequate with respect to his service-connected tinnitus.  
Despite the Veteran's complaints of associated dizziness and 
resultant headaches, there is no objective evidence of such 
symptomatology, and the Board finds that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  38 C.F.R. § 4.124a, DC 6260; see also VAOGCPREC 
6-96 (Aug. 16, 1996).  

Because the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that the 
evidence in this case does not demonstrate any of the factors 
provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  See 
38 C.F.R. §  3.321(b)(1).  In this case, there is no indication 
that the Veteran has required frequent hospitalizations for his 
tinnitus.  In fact, it does not appear that the Veteran has been 
hospitalized at any time during the course of his appeal for the 
disability.

With respect to employment, the Board acknowledges that the 
Veteran has asserted that he is unable to work, in part, due to 
his tinnitus.  However, despite the Veteran's belief that his 
tinnitus renders him unemployable, the medical evidence outlined 
above indicates that it is his nonservice-connected disabilities, 
in conjunction with his service-connected bilateral foot 
disabilities, that render him unemployable.  There is no medical 
evidence in support of his assertions.  

The central inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2004); see also Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The evidence of record 
does not show that the Veteran's tinnitus alone is productive of 
marked interference with employment.  

Based on a review of the evidence of record, the Board concludes 
that while the Veteran may have some industrial impairment as a 
result of his service-connected tinnitus, there is nothing in the 
record to indicate that the service-connected disability on 
appeal causes impairment with employment over and above that 
which is contemplated in the assigned schedular rating.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Therefore, the Board finds that the 
requirements for an extraschedular evaluation for the Veteran's 
service-connected tinnitus under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, 
supra.


ORDER

Entitlement to a disability rating in excess of 10 percent for 
tinnitus is denied.




REMAND

Reasons for Remand:  To obtain additional treatment records, to 
afford the Veteran VA examinations, to issue a statement of the 
case, and to develop and adjudicate a claim for TDIU.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence necessary 
to substantiate a claim and requires VA to assist a claimant in 
obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).

Initially, the Board notes that a September 2001 rating decision 
assigned separate 10 percent disability evaluations for the 
Veteran's residuals of right and left foot injuries effective 
from March 30, 2001.  The Veteran later submitted a statement in 
February 2002 in which he noted that he had been awarded 20 
percent for his service-connected foot disabilities.  He 
indicated that he had originally filed his claim in August 1983 
and asserted that the award should have been retroactive.  The 
statement was received within one year of the issuance of the 
September 2001 rating decision.  To date, however, the RO has not 
issued a statement of the case (SOC) in response to what can be 
construed as the appellant's notice of disagreement (NOD). See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2009); see also 
Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally 
interpret a written communication which may constitute an NOD 
under the law.), rev'd sub nom Gallegos v. Principi, 283 F. 3d 
1309 (Fed. Cir. 2002) (the language of 38 C.F.R. § 20.201 
properly implemented 38 U.S.C. § 7105, and assuming that the 
[claimant] desired appellate review, meeting the requirement of § 
20.201 was not an onerous task). See also Gallegos v. Principi, 
16 Vet. App. 551 (2003) (per curiam).

The filing of an NOD places a claim in appellate status.  
Therefore, the failure to issue an SOC in such a circumstance 
renders a claim procedurally defective and necessitates a remand. 
See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2009); see also Manlincon 
v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The 
purpose of the remand is to give the RO an opportunity to cure 
this defect.  Thereafter, the RO should certify this issue to the 
Board only if the appellant perfects his appeal in a timely 
manner. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see 
also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(holding that if the claims file does not contain a notice of 
disagreement, a statement of the case and a VA Form 9 
[substantive appeal], the Board is not required, and in fact, has 
no authority, to decide the claim).

The Board also observes that the issue of entitlement to service 
connection for a psychiatric disorder was initially adjudicated 
as entitlement to service connection for PTSD. The United States 
Court of Appeals for Veterans Claims (Court) has held that claims 
for service connection for PTSD encompass claims for service 
connection for all psychiatric disabilities. Clemons v. Shinseki, 
23 Vet. App 1 (2009).  As  previously noted, the Veteran has been 
assessed as having various diagnoses.  Therefore, the Board must 
remand the issue of entitlement to a psychiatric disorder for 
development and adjudication.

With regard to the Veteran's claims for service connection for a 
psychiatric disorder, to include PTSD, and for increased 
disability ratings for residuals of left and right foot injuries, 
VA is required to provide a medical examination when the record 
of the claim does not contain sufficient medical evidence for VA 
to adjudicate the claim.  See 38 U.S.C.A. § 5103A (d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009).  

Although the Veteran is claiming service connection for PTSD, a 
careful review of the records shows that a clear psychiatric 
diagnosis has not yet been provided.  Several treatment records 
indicate that the Veteran's screen for PTSD is positive, while 
other treatment records indicate his symptoms are consistent with 
a personality disorder.  A May 2006 treatment record notes that 
the Veteran had elements of obsessive compulsive disorder, and an 
October 2006 treatment record indicates that his history met 
criterion for PTSD, but was also suggestive of a bipolar 
disorder.  Thus, several treatment records have indicated the 
Veteran has symptoms associated with several different 
psychiatric disorders.  Therefore, the Board finds that the 
Veteran should be afforded another VA psychiatric examination to 
determine the current nature, extent, and etiology of any 
diagnosed psychiatric disorder, if found to be present.  See 38 
U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4), 3.310 
(2010).

Likewise, the Veteran was provided a VA orthopedic examination to 
evaluate his foot disabilities as recently as June 2008.  
However, he testified at his May 2010 hearing that his foot pain 
and swelling had worsened since his most recent VA examination.   
Moreover, in evaluating the current severity of the Veteran's 
service-connected residuals of left and right foot injuries under 
the rating criteria of 38 C.F.R. § 4.71a, DC 5284, the medical 
evidence of record does not identify whether the Veteran's foot 
disabilities are moderate, moderately severe, or severe, or 
whether his service-connected foot disabilities have caused 
actual loss of use of the left and/or right foot.  Therefore, the 
Board finds that the Veteran should also be provided another VA 
examination to ascertain the current severity and manifestations 
of his residuals of left and right foot injuries.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (where appellant claimed his 
condition worsened two years after his last examination, VA 
should have scheduled him for another examination); Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); cf. VAOPGCPREC 11-95 (Apr. 7, 
1995).

In addition, the Board notes that the claims file does not 
contain any VA medical records dated after July 2008.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of that 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as this case 
is already being remanded for further development, the RO should 
take the opportunity to obtain and associate with the claims file 
any additional treatment records that pertain to the Veteran's 
claimed disorders.

The Board further notes that during the pendency of the Veteran's 
appeal, the Court also held in Rice v. Shinseki, 22 Vet. App. 447 
(2009), that a claim for a total evaluation due to individual 
unemployability due to service-connected disabilities (TDIU) is 
part and parcel of an increased rating claim when raised by the 
record.  The Board has jurisdiction to consider the Veteran's 
possible entitlement to TDIU rating when the issue is raised by 
an assertion or is reasonably indicated by the evidence and is 
predicated at least in part on the severity of the service-
connected disability in question, regardless of whether the RO 
has expressly addressed this additional issue.  In this case, the 
Veteran has offered testimony that his service-connected 
disabilities affect his employment.  Therefore, in light of the 
Court's decision in Rice, the issue of entitlement to TDIU should 
be developed and adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  The RO should develop the Veteran's claim 
for service connection for a psychiatric 
disorder, including all necessary 
notification and assistance.  After 
completing all appropriate development, the 
RO should adjudicate the claim in accordance 
with Clemons v. Shinseki, 23 Vet. App 1 
(2009).

2.  The RO should develop and adjudicate the 
issue of entitlement to TDIU in accordance 
with Rice v. Shinseki, 22 Vet. App. 447 
(2009).  In so doing, the RO may decide to 
pursue further development of the Veteran's 
employment history or to obtain additional 
medical evidence or medical opinion, as is 
deemed necessary

3. The RO should request that the Veteran 
provide the names and addresses of any and 
all health care providers who have provided 
treatment for his residuals of right and left 
foot injuries and psychiatric disorders.  
After acquiring this information and 
obtaining any necessary authorization, the RO 
should obtain and associate these records 
with the claims file. 

A specific request should be made for VA 
medical records dated from July 2008 to the 
present.

4.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any and all current psychiatric 
disorders.  The examiner is requested to 
review all pertinent records associated with 
the claims file, including the Veteran's 
service treatment and personnel records, 
post-service medical records, and assertions.  
Any and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed, but should include psychological 
testing including PTSD sub scales.

The examiner should identify all current 
psychiatric disorders other than PTSD.  For 
each diagnosis identified, the examiner 
should state whether it is at least as likely 
as not that the disorder manifested in 
service or is otherwise causally or 
etiologically related to the Veteran's 
military service.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a certain 
conclusion is so evenly divided that it is as 
medically sound to find in favor of such a 
conclusion as it is to find against it.)

Regarding PTSD, the RO should provide the 
examiner with a summary of the Veteran's 
reported stressors.  The examiner should 
determine whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied.  If the PTSD diagnosis is deemed 
appropriate, the examiner should then comment 
upon the link between the current 
symptomatology and any verified in-service 
stressor.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history[,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.  

5.  The Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service- connected 
residuals of right and left foot injuries.  
Any and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated with 
the claims file and to comment on the 
severity of the Veteran's service-connected 
foot disabilities.

The examiner should report all signs and 
symptoms necessary for rating the Veteran's 
foot disabilities under the rating criteria.  
The examiner should comment as to whether 
each foot disorder is moderate, moderately 
severe, or severe and whether there is any 
actual loss of use of either foot.  The 
presence of objective evidence of pain, 
excess fatigability, incoordination, and 
weakness should also be noted, as should any 
additional disability due to these factors.  
The examiner should further address the 
effect of the Veteran's service-connected 
foot disabilities on his employability.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

6.  The RO should issue the appellant a 
statement of the case addressing the issue of 
entitlement to an earlier effective date for 
the assignment of separate 10 percent 
disability evaluation for his service-
connected residuals of right and left foot 
injuries.  The statement of the case should 
include a discussion of all relevant evidence 
considered and citation to all pertinent law 
and regulations.  Thereafter, the appellant 
should be given an opportunity to perfect an 
appeal by submitting a timely substantive 
appeal in response thereto.  The RO should 
advise the appellant that the issue will not 
be reviewed by the Board following the 
issuance of the statement of the case unless 
he perfects his appeal.

7.  After completing the above actions, the 
RO should conduct any other development as 
may be indicated as a consequence of the 
actions taken in the preceding paragraphs.

8.  When the development has been completed, 
the case should be reviewed by the RO on the 
basis of additional evidence.  If the 
benefits sought are not granted, the 
appellant and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable opportunity 
to respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


